


110 HRES 790 EH: Commending the people of the State of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 790
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Commending the people of the State of
		  Washington for showing their support for the needs of the State of Washington’s
		  veterans and encouraging residents of other States to pursue creative ways to
		  show their own support for veterans.
	
	
		Whereas every day, American men and women risk their lives
			 serving the country in the Armed Forces;
		Whereas it is important to many Americans to be able to
			 donate money directly to causes about which they care;
		Whereas it is important for residents to have a tangible
			 way to demonstrate their support for veterans;
		Whereas despite Government funding for the Nation’s
			 veterans, many important needs of veterans remain unmet;
		Whereas citizens in the State of Washington have banded
			 together in a grassroots effort to create a Veterans Family Fund Certificate of
			 Deposit;
		Whereas any financial institution in the State of
			 Washington can choose to offer a Veterans Family Fund Certificate of
			 Deposit;
		Whereas the Bank of Clark County has become the first
			 institution to offer these Certificates of Deposit;
		Whereas the Governor of the State of Washington and the
			 Washington State Veterans Affairs Department have expressed the State’s support
			 for this program;
		Whereas when a person buys a Veterans Family Fund
			 Certificate of Deposit from a participating financial institution, half of the
			 interest is automatically donated to the State of Washington’s Veterans
			 Innovation Program to address the unmet needs of the State of Washington’s
			 veterans and their families;
		Whereas the Veterans Innovation Program provides emergency
			 assistance to help current or former Washington National Guard or Reserve
			 service members cope with financial hardships, unemployment, educational needs,
			 and many basic family necessities; and
		Whereas the Veterans Family Fund Certificate of Deposit
			 will be officially launched on November 8, 2007: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the people of the State of
			 Washington for showing their support for the needs of the State of Washington’s
			 veterans; and
			(2)encourages
			 residents of other States to pursue creative ways to show their own support for
			 veterans.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
